
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Lionel Hampton should be honored for his contributions to American
		  music.
	
	
		Whereas Lionel Hampton was one of the Nation’s greatest
			 jazz musicians, composers, and band leaders;
		Whereas Lionel Hampton was one of the first musicians to
			 play the vibraphone in jazz, setting the standard for mastery of that
			 instrument;
		Whereas Lionel Hampton nurtured and inspired many of the
			 greatest performers of jazz music who would go on to fame in their own
			 right;
		Whereas Lionel Hampton shattered the racial barriers of
			 his time when he was recruited to perform with the Benny Goodman band in the
			 1930s, creating for the first time an integrated public face of jazz
			 music;
		Whereas Lionel Hampton, with his performances around the
			 world, was a musical ambassador of goodwill and friendship for the United
			 States;
		Whereas Lionel Hampton was never deterred by fame from
			 contributing to the Harlem, New York, community that he viewed as his
			 home;
		Whereas Lionel Hampton was active in the development of
			 affordable housing, such as Harlem’s Gladys Hampton Houses, named after his
			 late wife, the former Gladys Riddle;
		Whereas Lionel Hampton performed at the White House under
			 Republican and Democratic presidents and was honored with the Presidential Gold
			 Medal by President Bill Clinton; and
		Whereas Lionel Hampton was born in Louisville, Kentucky on
			 April 20, 1908, and died in New York City on August 31, 2002: Now, therefore,
			 be it
		
	
		That it is the sense of Congress that
			 Lionel Hampton should be honored for his contributions to American music and
			 for his work as an ambassador of goodwill and democracy.
		
